Citation Nr: 1755835	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  17-08 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA).

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression, including as secondary to service-connected Hepatitis B. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.



ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974 and from June 1975 to June 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Although the Veteran initially submitted a claim for service connection for depression, the record demonstrates that the Veteran has been diagnosed with psychiatric disorders other than depression.  As such, the Board has restyled the Veteran's service connection claim as indicated on the title page.

The Veteran initially requested a Board hearing in an October 2012 substantive appeal.  However, in January 2017, the Veteran withdrew his request.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In October 1977, the Veteran was treated and diagnosed with sleep deprivation in service after reportedly not sleeping for 3 days.

2. In April 2009, the Veteran was diagnosed with OSA by Dr. Shaffer, a private treatment provider employed by the Space Coast Sleep Disorders Center.

3. In July and September 2011, Dr. Cyzio, another private clinician, stated that the Veteran had been under her care for at least 4 years and that he had several chronic medical problems, including OSA requiring CPAP implementation.

4. The Veteran was afforded a VA sleep apnea examination in February 2012.  During this examination, the Veteran stated that he was diagnosed with sleep deprivation in the 1970s but did not undergo an evaluation or receive treatment for sleep deprivation at the time.  The examiner diagnosed the Veteran with OSA and opined that it was less likely than not that the Veteran's current OSA was related to service.  In support of this opinion, the examiner stated that there was no direct connection between sleep deprivation in 1977 and the development of sleep apnea about 30 years later.

5. During a separate VA mental health disorders examination later in February 2012, the Veteran reported sleep deprivation and having sleep apnea in service.  At that time, the Veteran stated that he currently still had sleep apnea and had been using a CPAP machine for approximately 12 to 14 years.  The examiner noted that the Veteran had been treated once in the military in 1977 with an unknown or undocumented etiology.  Next, the examiner stated that there was no other documentation of subsequent sleeping difficulties in the Veteran's service treatment records (STRs) or service personnel records (SPRs).  The examiner then opined that it was less likely than not that the Veteran's current sleep disorder of OSA was related to service as it was unreasonable and unlikely that current OSA could be linked to a single episode of in-service sleep deprivation in October 1977.  Instead, the examiner claimed that the Veteran's reported symptom of daytime sleepiness was related to his current diagnoses of depression and diabetes.

6. While the Veteran possesses a current diagnosis of OSA and an incident of sleep deprivation was documented in service, the evidence of record is devoid of a competent medical opinion positively linking the Veteran's OSA to service.




CONCLUSION OF LAW

The criteria for service connection for OSA have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, the Board finds that the Veteran is not entitled to service connection for OSA.  In making this determination, the Board acknowledges that, generally, a grant of service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the evidence of record satisfies the first 2 elements of the service-connection inquiry, as the Veteran possesses a current disability and an incident regarding sleep deprivation was noted in October 1977.  However, there is no competent medical opinion of record linking the Veteran's current condition to service.  In making this decision, the Board is relying upon the opinions of the February 2012 VA examiners and finds them adequate for adjudicative purposes.  For both examinations, each examiner noted the Veteran's prior medical history, provided clear opinions, and supported their conclusions with sufficient analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1999).  

Lastly, the Board acknowledges that, during the February 2012 VA mental health disorders examination, the Veteran reported that he had sleep apnea in service.  In Layno v. Brown, the Court of Appeals for Veterans Claims held that laypersons are competent to report on all things which they have personal knowledge derived from their own senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran has not displayed that he possesses sufficient medical training and experience to diagnose himself with OSA or provide an opinion as to its cause.  

As such, in light of the above, the Board finds the preponderance is against the claim.  Therefore, entitlement to service connection for OSA is denied.


ORDER

Entitlement to service connection for OSA is denied.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, and entitlement to a TDIU.

Acquired Psychiatric Disorder

For this pending issue, the Board finds that remand is required for the issuance of a supplemental medical opinion.  Specifically, during the previously-mentioned February 2012 VA mental health disorders examination, the examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS) and stated that the Veteran's diagnosis appeared to be secondary to medical problems, including OSA.  However, the examiner did not follow up and provide a concrete opinion as to the etiology of the Veteran's depressive disorder.

Next, following the submission of December 2013 a nexus opinion regarding secondary service connection by private clinician Dr. Henderson-Galligan, in April 2017, a VA clinician provided an opinion regarding whether the Veteran's diagnosed mood disorder was caused or aggravated by his service-connected Hepatitis B.  However, the VA clinician did not opine as to whether the Veteran's mood disorder was directly caused by or related to service.  Accordingly, the Board will remand the matter so that a supplemental medical opinion may be obtained as to the direct service connection theory of entitlement.
TDIU

A decision on the Veteran's TDIU claim would be premature at this point as it is dependent upon the outcome of the remanded claim for service connection for an acquired psychiatric disorder.  Where a pending claim is inextricably intertwined with other claims currently on appeal, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Updated VA Treatment Records 

Lastly, given the need to remand the foregoing issues, updated VA treatment records should also be obtained.  In particular, the AOJ should attempt to obtain any VA treatment records dates since March 2017.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file-particularly those dated since March 2017.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the item above has been completed to the extent possible, send the Veteran's claims file to an appropriate VA clinician to issue a medical opinion as to the nature and etiology of any acquired psychiatric disorder, including depression.  The entire claims file, including a copy of this remand, must be made available to and must be reviewed by the clinician.  After reviewing the claims file, the clinician should address the following:

(a) Please identify any current psychiatric disorder by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (June 2011) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in, was caused by, or is otherwise related to service.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


